Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-30 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 13) “receive, via the computer network, data representing content of the selected exercise class, the content of the selected exercise class comprising video content and audio content and at least one synchronizing signal, the at least one synchronizing signal comprising a starting point and an ending point for collecting performance parameters of the first user and a plurality of other users during the selected exercise class; cause the display screen to display the video content of the selected exercise class while the first user participates in the selected exercise class; receive, via a sensor input interface, first user performance data during at least a portion of the selected exercise class; generate, on a basis of the first user performance data, a first user performance parameter; receive, via the computer network, performance data representing user performance parameters for the plurality of other users over at least the portion of the selected exercise class, wherein the performance data was generated by the other users in one or more locations on at least one other exercise device while participating in the selected exercise class; and cause the display screen to display, 
Displaying exercise information is well known in the art. For instance, Fisher et al. (2010/0035726) in view of Cheung et al. (2011/0082008) teaches displaying exercise information. However, Fisher in view of Cheung is silent on “receive, via the computer network, data representing content of the selected exercise class, the content of the selected exercise class comprising video content and audio content and at least one synchronizing signal, the at least one synchronizing signal comprising a starting point and an ending point for collecting performance parameters of the first user and a plurality of other users during the selected exercise class; cause the display screen to display the video content of the selected exercise class while the first user participates in the selected exercise class; receive, via a sensor input interface, first user performance data during at least a portion of the selected exercise class; generate, on a basis of the first user performance data, a first user performance parameter; receive, via 
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715